DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WILLIAM O. MOORE,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2815

                          [February 10, 2022]

   Appeal of an order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge; L.T.
Case No. 03-19068CF10A.

   William O. Moore, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.